GoinsRonouGH, Ch. .1.
The sole question at present for the determination of the court ie, have, the jury found, *214that Joice, under whom the petitioner claims his title to freedom, was in England.
The jury must find the facts. It is the province of the court to declare the law arising upon those facts; and if sufficient facts he not found, the court must dismiss the case.
I think the fact of Joice being in England is not found. [Here he stated the verdict.] Every word of tins verdict may be time, yet Joice may never have been in England.